DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 10, 20 – 21, and 23 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. US Patent Application Publication No. 2018/0232234 (herein after referred to as Alexander) in view of Srinivasan et al. US Patent Application Publication No. 2014/0181476 (herein after referred to as Srinivasan).
Regarding claim 1, Alexander describes a device comprising: a scoreboard comprising: a plurality of scoreboard entries configured to store information regarding one or more uncompleted memory access operations (…dispatched stores are tracked at the front end of the pipeline (the Dispatched Store Table, or DST).  Upon encountering a load, a base/index/displacement (B/X/D) comparison can be performed with all valid entries of the table (page 2, paragraph [0022])); and a dependency matrix configured to store dependency information corresponding to the plurality of scoreboard entries (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])); and a processor configured to (It will be understood that the process 400 can be applied to any processing circuitry that incorporates a processor pipeline… (page 3, paragraph [0035])): retrieve a first memory access instruction from an instruction buffer (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])), the first memory access instruction indicating a first address range of a first memory access operation (Some operations have a static length such as a basic load which always writes 4 bytes of data… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths, but many of those can be determined from the itext… (page 5, paragraph [0049])); add an indication of the first memory access instruction to a first scoreboard entry of the plurality of scoreboard entries (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… Anytime a subsequent load comes down pipeline, the same information in the load is compared to store information in all valid DST entries (page 4, paragraph [0038])); and based on determining that the first address range at least partially overlaps a second address range associated with a second scoreboard entry of the plurality of scoreboard entries that corresponds to a second memory access instruction, set an element of the dependency matrix to have a has-dependency value indicating a dependency of the first scoreboard entry on the second scoreboard entry (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])).  While Alexander describes the use of a dependency matrix (page 2, paragraph [0022]) it does not specifically disclose wherein the dependency matrix includes a plurality of rows and a plurality of columns.  
Srinivasan describes a scheduler implementing a dependency matrix.  Specifically, it is disclosed that a Ready Matrix (also known as a dependency matrix, Wakeup Matrix or Execution Unit Matrix) tracks the availability of the source operands of each µop buffered in the RS.  The schedule Matrix selects from among the µops that are indicated as ready (e.g., source operands are ready as determined by the ready matrix) to schedule to the execution units.  The Ready Matrix has one row and one column for each µop in the RS.  If entry (i, j) in the Ready Matrix is set to 1, then the µop belonging to row i is dependent on the µop belonging to column j (page 1, paragraphs [0004] – [0005]).  Srinivasan clearly shows that a “Matrix” may comprise a plurality of rows and columns.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Srinivasan teachings in the Alexander system. Skilled artisan would have been motivated to incorporate a matrix comprised of rows and columns as taught by Srinivasan in the Alexander system for effectively tracking the dependence between a plurality of operations.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as dependency matrices.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Alexander in view of Srinivasan describe the device of claim 1 (see above), wherein the first memory access operation is stalled until the dependency of the first scoreboard entry on the second scoreboard entry is resolved (…The delay logic reports the overlap to the ISU if the load and store are using the same registers, have a similar displacement, and their memory images overlap.  Consequently, the ISU will hold off on issuing the overlapping load in the instruction pipeline until the previous store has been handled (Alexander, page 4, paragraph [0038])).  
Regarding claim 3, Alexander in view of Srinivasan describe the device of claim 1 (see above), further comprising a ready buffer configured to store information regarding a plurality of memory access instructions that are available for execution in any order (…based on the position of the store in the issue queue… (Alexander, page 2, paragraph [0022]).  In any modern, out of order microprocessor, it is necessary to closely track dependencies between instructions in order to both prevent an older instruction from corrupting a younger instruction’s data and ensure that the data a younger instruction is processing is up to date (Alexander, page 1, paragraph [0016]).  In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (Alexander, page 4, paragraph [0039])), wherein the processor is further configured to: determine, based on the dependency matrix, whether the second scoreboard entry has a dependency on any other scoreboard entry of the plurality of scoreboard entries; and based on determining that the second scoreboard entry does not have a dependency on any other scoreboard entry, add an indication of the second memory access instruction to the ready buffer (Accordingly, instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue this load (Alexander, page 4, paragraph [0043])).
Regarding claim 5, Alexander in view of Srinivasan describe the device of claim 1 (see above), wherein the processor is further configured to, subsequent to execution of the second memory access instruction: update the dependency matrix to remove any dependencies on the second scoreboard entry; and update a validity indicator to mark the second scoreboard entry as available (Delay logic 500 may also update instruction dependency matrix 514 with information indicative of a dependency in an issue queue… (Alexander, page 5, paragraph [0058]).  …instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue the load (Alexander, page 4, paragraph [0043])).
Regarding claim 6, Alexander in view of Srinivasan describe the device of claim 1 (see above), wherein the processor is configured to, in response to at least one of determining that a first start address of the first address range is greater than or equal to a second start address of the second address range and the first start address is less than a second end address of the second address range or determining that a first end address of the first address range is greater than the second start address and the first end address is less than or equal to the second end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (Alexander, page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (Alexander, page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (Alexander, page 5, paragraph [0050])).
Regarding claim 7, Alexander in view of Srinivasan describe the device of claim 1 (see above), wherein the processor is configured to, in response to at least one of determining that a second start address of the second address range is greater than or equal to a first start address of the first address range and the second start address is less than a first end address of the first address range or determining that a second end address of the second address range is greater than the first start address and the second end address is less than or equal to the first end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (Alexander, page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (Alexander, page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (Alexander, page 5, paragraph [0050])).
Regarding claim 8, Alexander in view of Srinivasan describe the device of claim 1 (see above), wherein the scoreboard further includes a range testing circuit, and wherein the processor is configured to: provide, to the range testing circuit, a first indication of the first scoreboard entry and a second indication of the second scoreboard entry; and based on receiving an overlap indication from the range testing circuit, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (Alexander, page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (Alexander, page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (Alexander, page 5, paragraph [0050])).
Regarding claim 9, Alexander in view of Srinivasan describe the device of claim 1 (see above), wherein the processor is further configured to, in response to determining that the first scoreboard entry has no dependency on any of the plurality of scoreboard entries, add an indication of the first memory access instruction to a ready buffer (If a hit (a memory overlap) is detected, the delay logic 500 can set a scoreboarding bit (not shown) on the overlapping instruction based on the position of the store in the issue queue (QPOS) (Alexander, page 5, paragraph [0056]).  It is inherent that when a hit is not detected the instruction passes through without any delay).
Regarding claim 10, Alexander in view of Srinivasan describe the device of claim 1 (see above), wherein the processor is configured to set the element of the dependency matrix to have the has-dependency value further based on determining that at least one of the first memory access instruction or the second memory access instruction includes a write access instruction (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (Alexander, page 4, paragraph [0038])).
Regarding claim 20, Alexander describes a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to (These computer readable program instructions may be provided to a processor of a general purpose computer… such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks (page 6, paragraph [0061])): retrieve a first memory access instruction from an instruction buffer (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])), the first memory access instruction indicating a first address range of a first memory access operation (Some operations have a static length such as a basic load which always writes 4 bytes of data… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths, but many of those can be determined from the itext… (page 5, paragraph [0049])); add an indication of the first memory access instruction to a first scoreboard entry of a plurality of scoreboard entries of a scoreboard (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… Anytime a subsequent load comes down pipeline, the same information in the load is compared to store information in all valid DST entries (page 4, paragraph [0038])); and based on determining that the first address range at least partially overlaps a second address range associated with a second scoreboard entry of the plurality of scoreboard entries that corresponds to a second memory access instruction, set an element of a dependency matrix to have a has-dependency value indicating a dependency of the first scoreboard entry on the second scoreboard entry (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])).  While Alexander describes the use of a dependency matrix (page 2, paragraph [0022]) it does not specifically disclose wherein the dependency matrix includes a plurality of rows and a plurality of columns.
Srinivasan describes a scheduler implementing a dependency matrix.  Specifically, it is disclosed that a Ready Matrix (also known as a dependency matrix, Wakeup Matrix or Execution Unit Matrix) tracks the availability of the source operands of each µop buffered in the RS.  The schedule Matrix selects from among the µops that are indicated as ready (e.g., source operands are ready as determined by the ready matrix) to schedule to the execution units.  The Ready Matrix has one row and one column for each µop in the RS.  If entry (i, j) in the Ready Matrix is set to 1, then the µop belonging to row i is dependent on the µop belonging to column j (page 1, paragraphs [0004] – [0005]).  Srinivasan clearly shows that a “Matrix” may comprise a plurality of rows and columns.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Srinivasan teachings in the Alexander system. Skilled artisan would have been motivated to incorporate a matrix comprised of rows and columns as taught by Srinivasan in the Alexander system for effectively tracking the dependence between a plurality of operations.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as dependency matrices.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 21, Alexander in view of Srinivasan describe the non-transitory computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to: determine, based on the dependency matrix, whether the second scoreboard entry has a dependency on any other scoreboard entry of the plurality of scoreboard entries; and based on determining that the second scoreboard entry does not have a dependency on any other scoreboard entry, add an indication of the second memory access instruction to a ready buffer (…based on the position of the store in the issue queue… (Alexander, page 2, paragraph [0022]).  In any modern, out of order microprocessor, it is necessary to closely track dependencies between instructions in order to both prevent an older instruction from corrupting a younger instruction’s data and ensure that the data a younger instruction is processing is up to date (Alexander, page 1, paragraph [0016]).  In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (Alexander, page 4, paragraph [0039]).  Accordingly, instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue this load (Alexander, page 4, paragraph [0043])).
Regarding claim 23, Alexander in view of Srinivasan describe the non-transitory computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, subsequent to execution of the second memory access instruction: update the dependency matrix to remove any dependencies on the second scoreboard entry; and update a validity indicator to mark the second scoreboard entry as available (Delay logic 500 may also update instruction dependency matrix 514 with information indicative of a dependency in an issue queue… (Alexander, page 5, paragraph [0058]).  …instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue the load (Alexander, page 4, paragraph [0043])).
Regarding claim 24, Alexander in view of Srinivasan describe the non-transitory computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, in response to at least one of determining that a first start address of the first address range is greater than or equal to a second start address of the second address range and the first start address is less than a second end address of the second address range or determining that a first end address of the first address range is greater than the second start address and the first end address is less than or equal to the second end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (Alexander, page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (Alexander, page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (Alexander, page 5, paragraph [0050])).
Regarding claim 25, Alexander in view of Srinivasan describe the non-transitory computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, in response to at least one of determining that a second start address of the second address range is greater than or equal to a first start address of the first address range and the second start address is less than a first end address of the first address range or determining that a second end address of the second address range is greater than the first start address and the second end address is less than or equal to the first end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (Alexander, page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (Alexander, page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (Alexander, page 5, paragraph [0050])).
Regarding claim 26, Alexander in view of Srinivasan describe the non-transitory computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to: provide, to a range testing circuit, a first indication of the first scoreboard entry and a second indication of the second scoreboard entry; and based on receiving an overlap indication from the range testing circuit, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (Alexander, page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (Alexander, page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (Alexander, page 5, paragraph [0050])).
Regarding claim 27, Alexander in view of Srinivasan describe the non-transitory computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, in response to determining that the first scoreboard entry has no dependency on any of the plurality of scoreboard entries, add an indication of the first memory access instruction to a ready buffer (If a hit (a memory overlap) is detected, the delay logic 500 can set a scoreboarding bit (not shown) on the overlapping instruction based on the position of the store in the issue queue (QPOS) (Alexander, page 5, paragraph [0056]).  It is inherent that when a hit is not detected the instruction passes through without any delay).
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Srinivasan, further in view of Vincent et al. US Patent Application Publication No. 2017/0060579 (herein after referred to as Vincent).
Regarding claim 4, Alexander in view of Srinivasan describe the device of claim 3 (see above), wherein the processor is further configured to: retrieve the indication of the second memory access instruction from the ready buffer; and initiate execution of the second memory access instruction (In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (which includes the SOSC dependencies reported by the IDU (Alexander, page 4, paragraph [0039])).  Alexander does not explicitly disclose that the retrieval is based on a memory access arbitration technique.  
Vincent describes a processing architecture for instruction memory efficiency.  Specifically, it is disclosed that the processing core uses load and store instructions to access any of the data memories.  The memory address differentiates between the scratch pad and shared memories.  The scratch pad memory provides fast, deterministic read and write delays while the shared memory access latencies depends on the arbitration outcome for multiple simultaneous access requests to the memory but provides additional flexibility and sharing (page 28, paragraph [0360]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vincent teachings in the Alexander system. Skilled artisan would have been motivated to incorporate the shared memory access arbitration outcome for multiple simultaneous access requests as taught by Vincent in the Alexander system for effectively providing more flexibility and sharing in memory access.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory access.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 22, Alexander in view of Srinivasan describe the computer-readable storage device of claim 21 (see above), wherein the instructions, when executed by the processor, further cause the processor to: retrieve the indication of the second memory access instruction from the ready buffer; and initiate execution of the second memory access instruction (In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (which includes the SOSC dependencies reported by the IDU (Alexander, page 4, paragraph [0039])).  Alexander does not explicitly disclose that the retrieval is based on a memory access arbitration technique.
Vincent describes a processing architecture for instruction memory efficiency.  Specifically, it is disclosed that the processing core uses load and store instructions to access any of the data memories.  The memory address differentiates between the scratch pad and shared memories.  The scratch pad memory provides fast, deterministic read and write delays while the shared memory access latencies depends on the arbitration outcome for multiple simultaneous access requests to the memory but provides additional flexibility and sharing (page 28, paragraph [0360]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vincent teachings in the Alexander system. Skilled artisan would have been motivated to incorporate the shared memory access arbitration outcome for multiple simultaneous access requests as taught by Vincent in the Alexander system for effectively providing more flexibility and sharing in memory access.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory access.  This close relation between both of the references highly suggests an expectation of success.
Allowable Subject Matter
Claims 11 – 19 and 28 – 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11 and 28 each have the added limitation, “that the first memory access instruction corresponds to a write access instruction, and that the second memory access instruction corresponds to a read access instruction”.  In combination with the other limitations present in those claims, the prior art of record is not believed to teach or suggested the entirety of the claimed invention (see also Applicant’s Remarks filed 9/16/2022).
Response to Arguments
Applicant argues, with respect to claims 1, 3 and 5 – 10, that Alexander fails to disclose the specific combination of claim 1.  Specifically, Applicant argues that Examiner has admitted that Alexander fails to disclose the amended limitation.  Examiner had previously cited Srinivasan which was believed to suggest a similar limitation.  Applicant argues that since Srinivasan describes a Ready Matrix that tracks availability of source operands, it cannot teach or suggest the amended limitation.  Examiner argues, that Srinivasan more generally shows that a “matrix” may comprise a plurality of rows and columns.  Alexander discloses the use of a dependency matrix but did not explicitly suggest that said matrix may comprise a plurality of rows and columns.  
Applicant argues, with respect to the remaining claims that they are allowable for similar reasons previously argued.  Examiner refers to rejections and response above as to why these claims are not currently allowable.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
November 4, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136